DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see arguments, filed 9/22/2021, with respect to the rejection(s) of claim(s) 2-17 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2008/0024712 A1 to Kim, in view of US 6,380,009 B1 to Battersby.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over US 7,889,295 B2 to Kimura et al. 
et seq. 
Regarding claim 2, Kimura teaches a liquid crystal display device (abstract, figs. 15-16, fig. 48, col. 34 lines 34-61) comprising: a pixel electrode (111a fig. 15; 4008 fig. 48) having a plurality of  openings (col. 34 lines 10-20; the openings shown in fig. 48 between elements 4008); a common electrode (103b fig. 15; 4015 fig. 48, col. 35 lines 63-66, col 36 lines 27-32) comprising a region that overlaps with the pixel electrode in a plan view (see figs. 11 and 48); a top-gate transistor (see fig. 48) electrically connected to the pixel electrode (4008 fig. 48, col 34 lines 45-50); a source wiring (shown but not labeled in fig. 15; 7002 in fig. 16; not shown in fig. 48) electrically connected to the top-gate transistor (see figs. 16, 48); and an auxiliary wiring (7003b fig.16; 4012, 4014 in fig. 48; In fig. 16 and col. 44 lines 16-25 Kimura discloses the auxiliary wiring/common wiring being composed of  horizontal lines 7003a and a vertical line 7003b which are electrically are electrically connected together. Auxiliary/common wiring, 7003b fig. 16, is arranged parallel to the source wiring 7002.) arranged in almost parallel to the source wiring (7002 fig. 16) in the plan view, wherein the openings are not connected to each other (fig. 15 shows the openings not being connected to one another), wherein each of the pixel electrode (ITO, col. 35 lines 55-60) and the common electrode (ITO, col. 35 lines 60-65) has a light-transmitting property (It is known in the art of liquid crystal displays that ITO is transmissive to visible light.), wherein the common electrode (4015 fig. 48) is electrically connected to the auxiliary wiring (4012, 4014 fig. 48) via a contact hole of an insulating film (4025 fig. 48). (It is noted that Kimura also teaches in col. 48 lines 4-10 that each of the embodiment modes 1 to 14 can also be applied to and combined with embodiment 12. In addition, Kimura teaches in col. 43 lines 65-67 teach that the top gate transistor maybe changed to a bottom gate transistor.  This indicates that that top gate and bottom gate transistors are interchangeable.  Thus the embodiments that described using bottom gate transistor may also work with top gate transistor.)

    PNG
    media_image1.png
    427
    867
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    589
    787
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    579
    588
    media_image3.png
    Greyscale


However Kimura lacks the explicit teaching of the wherein the auxiliary wiring comprises same material as the source wiring.
Kimura does however, teach the auxiliary wiring (4014 fig. 48) being made of the same material of the gate electrode (col. 34 lines 45-61).  (It is well known in the art of liquid crystal displays that gate electrode is formed of the same material as the gate line. It is also well known in the art of liquid crystal displays, make the gate lines and the source lines out of the same material.  The advantage of this would be to reduce manufacturing time and cost.)

Regarding claim 3, Kimura teaches an electric field between the pixel electrode and the common electrode being applied to a liquid crystal (col. 25 lines 44-55, col. 45 lines 61-66).
Regarding claim 4, Kimura teaches a semiconductor film of the top-gate transistor comprises polysilicon (p-si; col. 34 lines 45-60).
Claims 2-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0024712 A1 to Kim, in view of US 6,380,009 B1 to Battersby.
Regarding claim 2, Kim teaches a liquid crystal display device (figs. 1-3, abstract, para. 0033) comprising: a pixel electrode (150  figs. 2-3) having a plurality of  openings (see fig. 3); a common electrode (CE fig. 3) comprising a region that overlaps with the pixel electrode (150 fig. 3) in a plan view; a gate transistor (TFT fig.3) electrically connected to the pixel electrode (see figs. 2-3, para. 0010); a source wiring (DL figs. 2-3) electrically connected to the gate transistor (figs. TFT figs. 2-7); and an auxiliary wiring (130 fig. 3, para. 0060; The common voltage line is formed from a layer substantially the same as the data line, DL.) arranged in almost parallel to the source wiring in the plan view (DL figs. 2-3, para. 0010), wherein the openings are not 



    PNG
    media_image4.png
    534
    875
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    542
    827
    media_image5.png
    Greyscale

	However, Kim does not explicitly state the transistor being a top-gate transistor.
	Battersby teaches that it was known use top-gate transistors in liquid crystal display devices (col. 1 lines 5-10) and that top-gate transistors have an advantage over bottom-gate transistors due to their ability to reduce the parasitic source-drain capacitance and improve the large area uniformity of the residual capacitance (col. 1 lines 20-30).
	Therefore it would have been obvious to one of ordinary skill in the art before the invention was made to modify replace the bottom gate transistor of Kim with a top-gate transistor as suggested by Battersby in order to reduce the parasitic source-drain capacitance and improve the large area uniformity of the residual capacitance.
	Regarding claim 3, Kim teaches an electric field between the pixel electrode and the common electrode is applied to a liquid crystal (see figs. 9-10).
4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0024712 A1 to Kim, in view of US 6,380,009 B1 to Battersby and further in view of KR 20060001030 A to Hwang et al.
Regarding claim 4, Kim as modified by Battersby teaches the invention as shown above but lacks the explicit teaching of the top-gate transistor comprising polysilicon.
Hwang teaches a liquid crystal display device (paras. 1, 3) and further teaches a top-gate transistor comprising polysilicon (paras. 33-34, 44, and last three lines of para. 38).
Therefore it would have been obvious to one of ordinary skill in the art before the invention was made to modify TFT of Kim as modified by Battersby to have the top-gate transistor comprise polysilicon as suggested by Hwang in order to prevent a decrease in aperture ratio due to the number of contact holes and to increase the resolution to the provide quick switching due to the polycrystalline silicon having a characteristic that the carrier mobility is 10 to 100 times greater than that of a semiconductor made of amorphous silicon.
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0024712 A1 to Kim, in view of US 6,380,009 B1 to Battersby and further in view of US 6,252,248 B1 to Sano et al.
Regarding claim 5, Kim, as modified by Battersby teaches the invention as shown above but lacks the explicit teaching of a channel formation region of the top-gate transistor overlaps with a conductive film in the plan view, and wherein the conductive film is in a floating state.


    PNG
    media_image6.png
    282
    535
    media_image6.png
    Greyscale


	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transistor of Kim, as modified by Battersby so as to have a channel formation region of the top-gate transistor overlaps with a conductive film in the plan view, and wherein the conductive film is in a floating state as suggested by Sano in order to shield the semiconductor layer, so that even if impurities become attached to the surface of a substrate, a shift in characteristics of a TFT caused by a back channel occurring between a substrate and a channel is prevented.
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0024712 A1 to Kim, in view of US 6,380,009 B1 to Battersby and further in view of US 2002/0085157 A1 to Tanaka et al.

Tanaka teaches an array substrate for a liquid crystal display (abstract) and further teaches each of the source wiring and the auxiliary wiring (common lines) comprises a first layer and a third layer comprising titanium over the second layer (abstract, paras. 0176, 0192, and claim 12).
Therefore it would have been obvious to one of ordinary skill in the art before the invention was made to modify the source wiring and auxiliary wiring of Kim as modified by Battersby so as to have each of the source wiring and the auxiliary wiring comprise a first layer comprising titanium, a second layer comprising aluminum over the first layer and a third layer comprising titanium over the second layer as suggested by Tanaka in order to suppress hillock without complicating the structure of the lines and to decrease the electrical connection resistance increase at the terminals of the lines, thereby improving the connection reliability.
Claims 6-7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,421,039 B1 to Moon et al., in view of US 6,380,009 B1 to Battersby.
Regarding claim 6, Moon teaches a liquid crystal display device (abstract) comprising a first pixel electrode (labeled in modified version of fig. 22 below) having a plurality of openings (shown in modified version of fig. 22 below),  a second pixel electrode (labeled in modified version of fig. 22 below) having a plurality of openings shown in modified version of fig. 22 below), a common electrode (labeled 1st common electrode and 2nd common electrode in modified version of fig. 22 below) comprising a region that overlaps with the first pixel electrode in plan view (where 230 overlaps 270 in the 1st pixel, see modified versions of fig. 22 below) and a region that overlaps with the second pixel electrode in plan view (where 230 overlaps 270 in the 2nd pixel, see modified version of fig. 22 below), a first transistor (circled in 1st pixel in modified version of fig. 22 below) electrically connected to the first pixel electrode (see 1st pixel in modified version of fig. 22 below), a second transistor (circled in 2nd pixel in modified version of fig. 22 below), a source wiring (265 in modified version of fig. 22 below) electrically connected to the first transistor and the second transistor (see modified version of fig. 22 below), and an auxiliary wiring (common lines; col. 8 lines 50-59; also see 111 in fig. 10) arranged in almost parallel to the source wiring (265 fig. 22) in plan view, wherein the openings are not connected to each other (shown in fig. 22 and modified version of fig. 22 below), and wherein each of the first pixel electrode (270 fig. 22, col. 8 lines 35-40, indium tin oxide; 270 in 1st pixel in modified version of fig. 22 below), the second pixel electrode (270 in 2nd pixel in modified version of fig. 22 below; col. 8 lines 35-40) and the common electrode (230 in modified version of fig. 22 below;  col. 8 lines 45-50; indium tin oxide) has a light transmitting property in each of the first pixel and second pixel (indium tin oxide is known in the art of liquid crystal displays for being conductive and transparent to visible light.).


    PNG
    media_image7.png
    762
    590
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    755
    474
    media_image8.png
    Greyscale




Moon does however teaches in a different embodiment (figs. 16-17c) the auxiliary wiring (common line 290) comprising the same material as the source wiring (265 figs. 16-17c, col. 7 lines 10-16) and the second conductive film (230 figs. 16-17c) being electrical connected to the auxiliary wiring via a contact hole (see fig. 17c).

    PNG
    media_image9.png
    360
    282
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    233
    526
    media_image10.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the time the invention was made to modify the embodiment shown by fig. 22 of Moon so as to have the auxiliary wiring comprise the same material as the source wiring, and have the second conductive film be electrically connected to the auxiliary wiring via contact hole of an insulating film, in order to reduce manufacturing time, and cost associated with replacing part of a damage or defective common electrode or connection.
	Moon also does not explicitly state the transistors being a top-gate transistor.

	Therefore it would have been obvious to one of ordinary skill in the art before the invention was made to modify replace the first and second bottom gate transistors of Moon with a first and second top-gate transistor as suggested by Battersby in order to reduce the parasitic source-drain capacitance and improve the large area uniformity of the residual capacitance.
	Regarding claim 7, Moon teaches an electric field between the pixel electrode and the common electrode being applied between a liquid crystal (col. 6 lines 33-44). (Since the first pixel electrode and the second pixel electrode have the same structure and are made of the same material, it is understood that they will perform in the same manner.  Based upon this understanding, it is understood that Moon teaches an electric field between the first pixel electrode and the common electrode being applied to a liquid crystal, and wherein an electric field between the second pixel electrode and the common electrode is applied to the liquid crystal.)
Claims 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,421,039 B1 to Moon et al., in view of US 6,380,009 B1 to Battersby and further in view of KR 20060001030 A to Hwang et al.
Regarding claim 8, Moon as modified by Battersby teaches the invention as shown above but lacks the explicit teaching of the a semiconductor film of the first top-
Hwang teaches a liquid crystal display device (paras. 1, 3) and further teaches a top-gate transistor comprising polysilicon (paras. 33-34, 44, and last three lines of para. 38).
Therefore it would have been obvious to one of ordinary skill in the art before the invention was made to modify TFT of Moon as modified by Battersby to have a semiconductor film of the first top-gate transistor comprise polysilicon and a semiconductor film of the second top-gate transistor comprise polysilicon as suggested by Hwang in order to prevent a decrease in aperture ratio due to the number of contact holes and to increase the resolution to the provide quick switching due to the polycrystalline silicon having a characteristic that the carrier mobility is 10 to 100 times greater than that of a semiconductor made of amorphous silicon.
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,421,039 B1 to Moon et al., in view of US 6,380,009 B1 to Battersby and further in view of US 6,252,248 B1 to Sano et al.
Regarding claim 9, Kim, as modified by Battersby teaches the invention as shown above but lacks the explicit teaching of a channel formation region of the first top-gate transistor overlaps with a first conductive film in the plan view, and wherein the first conductive film is in a floating state, nor a channel formation region of the second top-gate transistor overlaps with a second conductive film in the plan view, and wherein the second conductive film is in a floating state.


    PNG
    media_image6.png
    282
    535
    media_image6.png
    Greyscale


	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transistor of Moon, as modified by Battersby so as to have a channel formation region of the first top-gate transistor overlaps with a first conductive film in the plan view, and wherein the first conductive film is in a floating state, and a channel formation region of the second top-gate transistor overlaps with a second conductive film in the plan view, and wherein the second conductive film is in a floating state as suggested by Sano in order to shield the semiconductor layer, so that even if impurities become attached to the surface of a substrate, a shift in characteristics of a TFT caused by a back channel occurring between a substrate and a channel is prevented.
16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,421,039 B1 to Moon et al., in view of US 6,380,009 B1 to Battersby and further in view of US 2002/0085157 A1 to Tanaka et al.
Regarding claim 16, Moon as modified by Battersby teaches the invention as shown above but lacks the explicit teaching of each of the source wiring and the auxiliary wiring comprises a first layer comprising titanium, a second layer comprising aluminum over the first layer and a third layer comprising titanium over the second layer.
Tanaka teaches an array substrate for a liquid crystal display (abstract) and further teaches each of the source wiring and the auxiliary wiring (common lines) comprises a first layer and a third layer comprising titanium over the second layer (abstract, paras. 0176, 0192, and claim 12).
Therefore it would have been obvious to one of ordinary skill in the art before the invention was made to modify the source wiring and auxiliary wiring of Moon as modified by Battersby so as to have each of the source wiring and the auxiliary wiring comprise a first layer comprising titanium, a second layer comprising aluminum over the first layer and a third layer comprising titanium over the second layer as suggested by Tanaka in order to suppress hillock without complicating the structure of the lines and to decrease the electrical connection resistance increase at the terminals of the lines, thereby improving the connection reliability.
Claims 10-11 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,421,039 B1 to Moon et al., in view of US 6,380,009 B1 to Battersby.
labeled in modified version of fig. 22 below), a second pixel (labeled in modified version of fig. 22 below) adjacent to the first pixel in an extending direction of the a source wiring (265 in modified version of fig. 22 below) in plan view; and an auxiliary wiring (common lines; col. 8 lines 50-59; also see 111 in fig. 10) arranged in almost parallel to the source wiring (265 fig. 22) in plan view, wherein the first pixel and the second pixel each comprising: a transistor (circled in modified version of fig. 22 below) electrically connected to the source wiring (see modified version of fig. 22 below), a first conductive film (drain electrode 280 shown but not labeled in version of fig. 22 below; see fig. 23c, col. 8 lines 36-49; indium tin oxide) electrically connected to a semiconductor film (305 in fig. 23C) of the transistor (See modified version of fig. 22 below.  Also see figs. 23B-23C.), a first electrode (270 in fig. 22. Labeled pixel electrode in modified version of fig. 22 below, ) having a plurality of openings (labeled in modified version of fig. 22 below) and electrically connected to the semiconductor film via the first conductive film (see fig. 23c), and a second electrode (230 fig. 22, see modified version of fig. 22 below) comprising a region that overlaps the first electrode in plan view (shown in fig. 22, and modified version of fig. 22 below), wherein the openings are not connected (shown in fig. 22 and modified version of fig. 22 below), wherein each of the first electrode (270 fig. 22, col. 8 lines 35-40, indium tin oxide) and the second electrode (230 col. 8 lines 45-50; indium tin oxide) has a light transmitting property in each of the first pixel and second pixel (indium tin oxide is known in the art of liquid crystal displays for being conductive and transparent to visible.), wherein each of the second electrode (the common electrodes) of the first pixel and the second electrode of the second pixel see modified version of fig. 22 below, also see fig. 22).

    PNG
    media_image7.png
    762
    590
    media_image7.png
    Greyscale


Moon does however teaches in a different embodiment (figs. 16-17c) the auxiliary wiring (common line 290) comprising the same material as the source wiring (265 figs. 16-17c, col. 7 lines 10-16) and the second conductive film (230 figs. 16-17c) being electrical connected to the auxiliary wiring via a contact hole (see fig. 17c).

    PNG
    media_image9.png
    360
    282
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    233
    526
    media_image10.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the time the invention was made to modify the embodiment shown by fig. 22 of Moon so as to have the auxiliary wiring comprise the same material as the source wiring, and have the second conductive film be electrically connected to the auxiliary wiring via contact hole of an insulating film, in order to reduce manufacturing time, and cost associated with replacing part of a damage or defective common electrode or connection.
	Moon also does not explicitly state the transistor being a top-gate transistor.

	Therefore it would have been obvious to one of ordinary skill in the art before the invention was made to modify replace the bottom gate transistor of Moon with a top-gate transistor as suggested by Battersby in order to reduce the parasitic source-drain capacitance and improve the large area uniformity of the residual capacitance.
	Regarding claim 11, Moon teaches an electric filed between the first electrode (pixel electrode) and the second (electrode) being applied to a liquid crystal (col. 6 lines 33-44).
	Regarding claim 14, Moon teaches the second conductive film comprises a region that does not overlap with the first conductive film in plan view (see modified version of fig. 22 below).

    PNG
    media_image11.png
    755
    474
    media_image11.png
    Greyscale

s 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,421,039 B1 to Moon et al., in view of US 6,380,009 B1 to Battersby and further in view of KR 20060001030 A to Hwang et al.
Regarding claim 12, Moon as modified by Battersby teaches the invention as shown above but lacks the explicit teaching of the top-gate transistor comprising polysilicon.
Hwang teaches a liquid crystal display device (paras. 1, 3) and further teaches a top-gate transistor comprising polysilicon (paras. 33-34, 44, and last three lines of para. 38).
Therefore it would have been obvious to one of ordinary skill in the art before the invention was made to modify TFT of Moon as modified by Battersby to have the top-gate transistor comprise polysilicon as suggested by Hwang in order to prevent a decrease in aperture ratio due to the number of contact holes and to increase the resolution to the provide quick switching due to the polycrystalline silicon having a characteristic that the carrier mobility is 10 to 100 times greater than that of a semiconductor made of amorphous silicon.
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,421,039 B1 to Moon et al., in view of US 6,380,009 B1 to Battersby and further in view of US 6,252,248 B1 to Sano et al.
Regarding claim 13, Kim, as modified by Battersby teaches the invention as shown above but lacks the explicit teaching of a channel formation region of the top-gate transistor overlaps with a third conductive film in the plan view, and wherein the third conductive film is in a floating state.


    PNG
    media_image6.png
    282
    535
    media_image6.png
    Greyscale

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transistor of Moon, as modified by Battersby so as to have a channel formation region of the top-gate transistor overlaps with a third conductive film in the plan view, and wherein the third conductive film is in a floating state as suggested by Sano in order to shield the semiconductor layer, so that even if impurities become attached to the surface of a substrate, a shift in characteristics of a TFT caused by a back channel occurring between a substrate and a channel is prevented.
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,421,039 B1 to Moon et al., in view of US 6,380,009 B1 to Battersby and further in view of US 2002/0085157 A1 to Tanaka et al.
Regarding claim 17, Moon as modified by Battersby teaches the invention as shown above but lacks the explicit teaching of each of the source wiring and the 
Tanaka teaches an array substrate for a liquid crystal display (abstract) and further teaches each of the source wiring and the auxiliary wiring (common lines) comprises a first layer and a third layer comprising titanium over the second layer (abstract, paras. 0176, 0192, and claim 12).
Therefore it would have been obvious to one of ordinary skill in the art before the invention was made to modify the source wiring and auxiliary wiring of Moon as modified by Battersby so as to have each of the source wiring and the auxiliary wiring comprise a first layer comprising titanium, a second layer comprising aluminum over the first layer and a third layer comprising titanium over the second layer as suggested by Tanaka in order to suppress hillock without complicating the structure of the lines and to decrease the electrical connection resistance increase at the terminals of the lines, thereby improving the connection reliability.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G QUASH whose telephone number is (571)272-8829. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.Q/Examiner, Art Unit 2871                    

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871